In this case the trial court, who saw and heard the witnesses, granted a new trial because the verdict was excessive. We have often held that in reviewing the granting of a motion for a new trial we will indulge the same presumption in favor of the ruling as when the motion is denied and will not disturb the ruling unless it appears that the great weight of the evidence plainly and palpably supported the verdict. Cook v. Sheffield Co., 206 Ala. 625, 91 So. 473. We are not prepared to say that the trial court was in error in holding that the verdict was excessive. Veitch v. Sou. R. R., 220 Ala. 436,126 So. 845.
Moreover, in passing upon the action of the trial court in granting a motion for a new trial, this court will not confine the inquiry to the sole ground upon which the motion was granted, but will affirm its action, notwithstanding it was not justified under the ground assigned, if it affirmatively appears from the record that it should have been granted upon some other ground included in the motion. It is sufficient to say that if there were not other errors upon the trial which *Page 360 
warranted the granting of the new trial, Count D, the only one that went to the jury, was subject to the defendants' demurrer, especially grounds 6 and 12.
The judgment of the circuit court is affirmed.
GARDNER, BOULDIN, and FOSTER, JJ., concur.